

Final Copy


 
Registration Rights Agreement
 
This Registration Rights Agreement (the “Agreement”) is made as of the date set
forth below between Symbollon Pharmaceuticals, Inc., a Delaware corporation (the
“Company”) and the investors identified on the signature page hereto
(“Holders”). Capitalized terms used and not defined herein shall have the
respective meanings ascribed to them in the Securities Purchase Agreement dated
as of the date hereof by and between the Company and the Holders (the “Purchase
Agreement”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions of the Purchase Agreement, the
Company has sold and issued to the Holders and the Holders have purchased from
the Company 1,000,000 shares (the “Shares”) of the common stock of the Company,
$0.001 par value per share (the “Common Stock”) and warrants (the “Warrants”) to
purchase up to 1,000,000 shares of Common Stock (the “Warrant Shares” and
together with the Common Stock and Warrants, the “Securities”), to the Holders
in a private placement (the “Offering”).
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Registration Procedures and Expenses. The Company shall:
 
(a)  subject to receipt of reasonably necessary information from the holder or
holders as the case may be, from time to time, of the Registrable Securities (as
defined below) (the “Holder” or “Holders”), prepare and file with the Securities
and Exchange Commission (“SEC”), within sixty (60) days after the Closing Date
(the “Required Filing Date”), a Registration Statement on Form SB-2 (except if
the Company is not then eligible to register on Form SB-2, in which case such
registration shall be on another appropriate form in accordance herewith)
(collectively, together with any registration statement filed pursuant to clause
(b) below, the “Registration Statements”) to enable the resale by the Holders
from time to time of (x) the Shares issuable, (y) the Warrant Shares issuable
and (z) the shares of Common Stock issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing (collectively, the “Registrable Securities”);
 
(b)  use its best efforts, subject to receipt of necessary information from each
Holder, to cause each Registration Statement to become effective as soon as
practicable, but in no event later than one hundred twenty (120) days after the
applicable Required Filing Date;
 
(c)  use its best efforts to prepare and file with the SEC such amendments and
supplements to the Registration Statements and the Prospectus as may be
necessary to keep each Registration Statement current and effective for a period
ending on the earlier of (1) the second anniversary of the Closing, (2) the date
on which the Holders may sell Registrable Securities pursuant to paragraph (k)
of Rule 144 under the Securities Act or any successor rule (“Rule 144”) or (3)
such time as all Registrable Securities purchased by such Holder in the Offering
have been sold pursuant to a registration statement or Rule 144 (the
“Effectiveness Period”), and to notify each Holder promptly upon each
Registration Statement and each post-effective amendment thereto, being declared
effective by the SEC;
 
(d)  furnish to any Holder such number of copies of the Registration Statements
and the Prospectuses (including supplemental prospectuses) as the Holder may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Registrable Securities by the Holder;
 

--------------------------------------------------------------------------------


(e)  file documents required of the Company for normal blue sky clearance in
states specified in writing by any Holder; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;
 
(f)  bear all expenses (other than underwriting discounts and commissions, if
any) in connection with the procedures in paragraph (a) through (e) of this
Section 1 and the registration of the Registrable Securities pursuant to the
Registration Statements;
 
(g)  advise the Holders, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of each Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and
 
(h)  with a view to making available to the Holders the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit the Holders
to sell Registrable Securities to the public without registration, the Company
covenants and agrees to use its commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) such date as all of the Holder’s Registrable
Securities may be resold pursuant to Rule 144(k) or any other rule of similar
effect or (B) such date as all of the Holders’ Registrable Securities shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and under the
Exchange Act; and (iii) furnish to each Holder, (A) a written statement by the
Company that it has complied with the reporting requirements of the Securities
Act and the Exchange Act, (B) a copy of the Company’s most recent Annual Report
on Form 10-KSB or Quarterly Report on Form 10-QSB, and (C) such other
information as may be reasonably requested in order to avail the Holder of any
rule or regulation of the SEC that permits the selling of any such Registrable
Securities without registration.
 
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 1 that each Holder shall furnish to the Company
a completed Questionnaire in the form attached hereto as Exhibit A.
 
The Company understands that each Holder disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Holder is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
 
2.  Transfer of Registrable Securities After Registration; Suspension.
 
(a)  Each Holder agrees that it will not effect any Disposition of the
Securities that would constitute a sale within the meaning of the Securities Act
other than in transactions exempt from the registration requirements of the
Securities Act or as contemplated in any Registration Statement and as described
below, and that it will promptly notify the Company of any material changes in
the information set forth in the Registration Statements regarding the Holder or
its plan of distribution.
 
2

--------------------------------------------------------------------------------


(b)  Except in the event that paragraph (c) below applies, the Company shall:
(i) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to each Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Registrable Securities being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Holders copies of any documents
filed pursuant to Section 2(b)(i); and (iii) upon request, inform each Holder
who so requests that the Company has complied with its obligations in Section
2(b)(i) (or that, if the Company has filed a post-effective amendment to any
Registration Statement which has not yet been declared effective, the Company
will notify the Holder to that effect, will use its best efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Holder pursuant to Section 2(b)(i) hereof when the amendment
has become effective).
 
(c)  Subject to paragraph (d) below, in the event: (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of any Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information; (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of any Registration Statement or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose; or (iv)
of any event or circumstance which necessitates the making of any changes in any
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Holders (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Holders will refrain from selling any
Registrable Securities pursuant to the Registration Statement (a “Suspension”)
until the Holders are advised in writing by the Company that the current
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
reasonable best efforts to cause the use of the Prospectus so suspended to be
resumed as soon as reasonably practicable after delivery of a Suspension Notice
to the Holders. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Holders,
the Holders shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 2(c). The Holders
covenant that from the date hereof they will maintain in confidence the receipt
and content of any Suspension Notice provided in accordance with this
paragraph (c) in accordance with and subject to Section 4.6 of Annex I to the
Securities Purchase Agreement.
 
(d)  Notwithstanding the foregoing paragraphs of this Section 2, the Company
shall use its commercially reasonable efforts to ensure that any Suspension
shall not exceed thirty (30) days.
 

--------------------------------------------------------------------------------


(e)  If a Suspension is not then in effect, the Holders may sell Registrable
Securities under each Registration Statement, provided that they comply with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to each
Holder and to any other parties requiring such Prospectuses.
 
(f)  In the event of a sale of Registrable Securities by a Holder, unless such
requirement is waived by the Company in writing, the Holder must also deliver to
the Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit A, so that
the Registrable Securities may be properly transferred.
 
(g)  The Company agrees that it shall, immediately prior to each Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent shall issue, in connection with the sale of the
Registrable Securities, certificates representing such Registrable Securities
without restrictive legend, provided the Registrable Securities are to be sold
pursuant to the Prospectus contained in the Registration Statement and the
transfer agent receives a Certificate of Subsequent Sale in the form attached
hereto as Exhibit B. Upon receipt of such opinion, the Company shall cause the
transfer agent to confirm, for the benefit of the Holder, that no further
opinion of counsel is required at the time of transfer in order to issue such
Registrable Securities without restrictive legend.
 
The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Registrable Securities from the Holder,
if (a) the sale of such Registrable Securities is registered under the
applicable Registration Statement (including registration pursuant to Rule 415
under the Securities Act) and a Holder has delivered a Certificate of Subsequent
Sale to the Transfer Agent; (b) the Holder has provided the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Registrable Securities may be made without registration under the
Securities Act; or (c) such Registrable Securities are sold in compliance with
Rule 144 under the Securities Act. In addition, the Company shall, at the
request of a Holder, remove the restrictive legend from any Registrable
Securities held by the Holder following the expiration of the holding period
required by Rule 144(k) under the Securities Act (or any successor rule).


3.  Indemnification. For the purpose of this Section 3:
 
(a)  the term “Selling Shareholder” shall mean each Holder and each person, if
any, who controls the Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act;
 
(b)  the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the applicable Registration Statement (or deemed
to be a part thereof) referred to in Section 1; and
 
(c)  the term “untrue statement” shall mean any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the applicable
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, not misleading.
 
(d)  (i)The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Selling Shareholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in any Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in the
Agreement or the failure of the Company to perform its obligations hereunder or
(iii) any failure by the Company to fulfill any undertaking included in any
Registration Statement, and the Company will reimburse such Selling Shareholder
for any reasonable legal expense or other actual accountable out of pocket
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim; provided, however, that the Company shall
not be liable in any such case to the extent that such loss, claim, damage or
liability arises out of, or is based upon, an untrue statement made in such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Selling Shareholder
specifically for use in preparation of the applicable Registration Statement, or
any inaccuracy in representations made by such Selling Shareholder in the Holder
Questionnaire or the failure of such Selling Shareholder to comply with its
covenants and agreements contained in Sections 4.1, 4.2, 4.3, 4.4 of the
Securities Purchase Agreement or Section 2 hereof or any statement or omission
in any Prospectus that is corrected in any subsequent Prospectus that was
delivered to the Selling Shareholder prior to the pertinent sale or sales by the
Selling Shareholder.
 
4

--------------------------------------------------------------------------------


(ii)  Each Holder agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs any Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
to comply with the covenants and agreements contained in Sections 4.1, 4.2, 4.3,
4.4 of the Securities Purchase Agreement or Section 2 hereof, or (ii) any untrue
statement of a material fact contained in the Registration Statement if, and
only if, such untrue statement was made in reliance upon and in conformity with
written information furnished by or on behalf of the Holder specifically for use
in preparation of the Registration Statement, and the Holder will reimburse the
Company (or such officer, director or controlling person), as the case may be,
for any reasonable legal expense or other actual accountable out-of-pocket
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim. The obligation to indemnify shall be
limited to the net amount of the proceeds received by a Holder from the sale of
the Registrable Securities pursuant to the applicable Registration Statement.
 
(iii)  Promptly after receipt by any indemnified person of a notice of a claim
or the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 3 (except to the extent that such omission
materially and adversely affects the indemnifying party’s ability to defend such
action) or from any liability otherwise than under this Section 3. Subject to
the provisions hereinafter stated, in case any such action shall be brought
against an indemnified person, the indemnifying person shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified parties.
In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.
 
5

--------------------------------------------------------------------------------


(iv)  If the indemnification provided for in this Section 3 is unavailable to or
insufficient to hold harmless an indemnified party under paragraphs 3(d)(i) or
3(d)(ii) above in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and a Holder on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the Holder on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement. The Company and the Holder agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Holder shall not be required to
contribute any amount in excess of the amount by which the gross amount received
by the Holder from the sale of the Registrable Securities to which such loss
relates exceeds the amount of any damages which the Holder has otherwise been
required to pay by reason of such untrue statement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Each Holder’s obligations in this
subsection to contribute are several in proportion to their sales of Registrable
Securities to which such loss relates and not joint.
 
The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in each Registration
Statement as required by the Securities Act and the Exchange Act.
 
4.  Termination of Conditions and Obligations. The conditions precedent imposed
by Section 4 of the Securities Purchase Agreement or this Section 4 upon the
transferability of the Registrable Securities shall cease and terminate as to
any particular number of the Registrable Securities when such Registrable
Securities shall have been effectively registered under the Securities Act and
sold or otherwise disposed of in accordance with the intended method of
disposition set forth in the Registration Statement covering such Registrable
Securities or at such time as an opinion of counsel satisfactory to the Company
shall have been rendered to the effect that such conditions are not necessary in
order to comply with the Securities Act.
 
6

--------------------------------------------------------------------------------


5.  Information Available. So long as any Registration Statement is effective
covering the resale of Registrable Securities owned by a Holder, the Company
will furnish (or, to the extent such information is available electronically
through the Company’s filings with the SEC, the Company will make available) to
the Holder:
 
(a)  as soon as practicable after it is available, one copy of (i) its Annual
Report to Shareholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by an
independent registered public accounting firm, and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-KSB
(the foregoing, in each case, excluding exhibits);
 
(b)  upon the reasonable request of the Holder, all exhibits excluded by the
parenthetical to subsection (a)(ii) of this Section 5 as filed with the SEC and
all other information that is made available to shareholders; and
 
(c)  upon the reasonable request of the Holder, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and
the Company, upon the reasonable request of the Holder, will meet with the
Holder or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Registrable Securities and
will otherwise reasonably cooperate with the Holder conducting an investigation
for the purpose of reducing or eliminating the Holder’s exposure to liability
under the Securities Act, including the reasonable production of information at
the Company’s headquarters; provided, that the Company shall not be required to
disclose any confidential information to or meet at its headquarters with the
Holder until and unless the Holder shall have entered into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, with
the Company with respect thereto.
 
6.  Piggy-Back Registrations. 
 
(a) If at any time during the Effectiveness Period there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall give prompt written notice to all Holders of Registrable
Securities of its intention to do so and of such Holders’ rights under this
Section 6. Upon the written request of any such Holder made within 15 days after
the receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by such Holder), the Company will use its
best efforts to effect the registration under the Securities Act of all
Registrable Securities which the Company has been so requested to register by
the Holders thereof, to the extent requisite to permit the disposition of the
Registrable Securities to be so registered; provided that (i) if, at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
proceed with the proposed registration of the securities to be sold by it, the
Company may, at its election, give written notice of such determination to each
Holder of Registrable Securities and, thereupon, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the registration expenses in
connection therewith), and (ii) if such registration involves an underwritten
offering, all Holders of Registrable Securities requesting to be included in the
Company’s registration must sell their Registrable Securities to the
underwriters selected by the Company on the same terms and conditions as apply
to the Company, with such differences, including any with respect to
indemnification and liability insurance, as may be customary or appropriate in
combined primary and secondary offerings. If a registration requested pursuant
to this Section 6(a) involves an underwritten public offering, any Holder of
Registrable Securities requesting to be included in such registration may elect,
in writing prior to the effective date of the registration statement filed in
connection with such registration, not to register such securities in connection
with such registration. The Company will pay all registration expenses in
connection with each registration of Registrable Securities.
 
7

--------------------------------------------------------------------------------


(b) If a registration pursuant to this Section 6 involves an underwritten
offering and the managing underwriter advises the Company in writing that, in
its opinion, the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering, so as to be
likely to have an adverse effect on the price, timing or distribution of the
securities offered in such offering as contemplated by the Company (other than
the Registrable Securities), then the Company will include in such registration
(i) first, 100% of the securities the Company proposes to sell and (ii) second,
to the extent of the number of Registrable Securities requested to be included
in such registration pursuant to this Section 6 which, in the opinion of such
managing underwriter, can be sold without having the adverse effect referred to
above, the number of Registrable Securities which the Holders have requested to
be included in such registration, such amount to be allocated pro rata among all
requesting Holders on the basis of the relative number of shares of Registrable
Securities then held by each such Holder (provided that any shares thereby
allocated to any such Holder that exceed such Holder’s request will be
reallocated among the remaining requesting Holders in like manner).


7.  Limits on Additional Issuances. Except for the issuance of stock options
under the Company’s stock option plans, the issuance of common stock under the
Company’s employee stock purchase plan or upon exercise of outstanding options
and warrants and the offering contemplated hereby, the Company will not, for a
period of six (6) months following the Closing Date, offer for sale or sell any
securities unless, in the opinion of the Company’s counsel, such offer or sale
does not jeopardize the availability of exemptions from the registration and
qualification requirements under applicable securities laws with respect to the
Offering. The foregoing shall not apply to securities issued in connection with
any acquisition, including by way of merger, or purchase of stock or all or
substantially all of the assets of any third party. Except for the issuance of
stock options under the Company’s stock option plans, the issuance of common
stock under the Company’s employee stock purchase plan or upon exercise of
outstanding options and warrants, the issuance of common stock purchase
warrants, and the offering contemplated hereby, the Company has not engaged in
any such offering during the six (6) months prior to the date of this agreement.
The foregoing provisions shall not prevent the Company from filing a “shelf”
registration statement pursuant to Rule 415 under the Securities Act, but the
foregoing provisions shall apply to any sale of securities thereunder.
 
8.  Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, upon the Business Day received, (ii) if delivered by
nationally recognized overnight carrier, one (1) Business Day after timely
delivery to such carrier, (iii) if delivered by International Federal Express
(or comparable service), two (2) Business Days after timely delivery to such
carrier, (iv) if delivered by facsimile, upon electric confirmation of receipt
and shall be addressed as follows, or to such other address or addresses as may
have been furnished in writing by a party to another party pursuant to this
paragraph:
 
8

--------------------------------------------------------------------------------


(a)  if to the Company, to:
 
Symbollon Pharmaceuticals, Inc.
37 Loring Drive
Framingham, MA 01702
Attention: President
Telephone: (508) 620-7676


with a copy to:


Friedman Kaplan Seiler & Adelman LLP
1633 Broadway (46th Floor)
New York, NY 10019
Attn: Norman Alpert, Esq.
Telephone: (212) 833-1113


(b)  if to a Holder, at its address on the signature page to the Stock Purchase
Agreement.
 
9.  Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and a majority in
interest of the Holders. Any waiver of a provision of this Agreement must be in
writing and executed by the party against whom enforcement of such waiver is
sought.
 
10.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. No party
may assign this Agreement or any rights or obligations hereunder without the
prior written consent of the other; provided, however, that Holder may assign
all or any of its rights and obligations hereunder to any affiliate of Holder
that is controlled, directly or indirectly, by Renaissance Capital Group, Inc.
(any such assignment by the Holder pursuant to the preceding proviso shall not,
however, release or be deemed to release the Holder from its obligations
hereunder, and the Holder shall remain liable for all such obligations).
 
11.  Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
12.  Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
13.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.
 
14.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 

9


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.
 


Dated as of June 2, 2006                     Renaissance US Growth Investment
Trust PLC
 


 


 


 
By:  /s/ Russell Cleveland
 
Russell Cleveland, President
RENN Capital Group, Inc.,
Investment Manager




 


 
Address:
 
c/o RENN Capital Group, Inc.
8080 N. Central Expressway
Suite 210-LB 59
Dallas, TX 75206-1857
Attention: Russell Cleveland




 


 
SYMBOLLON PHARMACEUTICALS, INC.
 


 


 
By: /s/ Paul C. Desjourdy
Paul C. Desjourdy
President/CEO
















[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]



10


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.
 


Dated as of June 2, 2006                     BFS US Special Opportunities Trust
PLC
 


 


 


 
By:  /s/ Russell Cleveland
 
Russell Cleveland, President
RENN Capital Group, Inc.,
Investment Adviser




 


 
Address:
 
c/o RENN Capital Group, Inc.
8080 N. Central Expressway
Suite 210-LB 59
Dallas, TX 75206-1857
Attention: Russell Cleveland




 


 
SYMBOLLON PHARMACEUTICALS, INC.
 


 


 
By: /s/ Paul C. Desjourdy
Paul C. Desjourdy
President/CEO
















[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]





10


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.
 


Dated as of June 2, 2006                     Renaissance Capital Growth & Income
Fund III, Inc.
 


 


 


 
By: /s/ Russell Cleveland
 
Russell Cleveland, President


 


 
Address:
 
c/o RENN Capital Group, Inc.
8080 N. Central Expressway
Suite 210-LB 59
Dallas, TX 75206-1857
Attention: Russell Cleveland




 


 
SYMBOLLON PHARMACEUTICALS, INC.
 


 


 
By:  /s/ Paul C. Desjourdy
 
     Paul C. Desjourdy
President/CEO
















[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]





10


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.
 


Dated as of June 2, 2006                     Premier RENN US Emerging Growth
Fund Ltd.
 


 


 


 
By:    /s/ Russell Cleveland
 
Russell Cleveland, President
RENN Capital Group, Inc.,
Investment Adviser


 


 
Address:
 
c/o RENN Capital Group, Inc.
8080 N. Central Expressway
Suite 210-LB 59
Dallas, TX 75206-1857
Attention: Russell Cleveland




 


 
SYMBOLLON PHARMACEUTICALS, INC.
 


 


 
By:  /s/ Paul C. Desjourdy
Paul C. Desjourdy
President/CEO
















[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]









10


--------------------------------------------------------------------------------




Exhibit A
 
Symbollon Pharmaceuticals, Inc.
Selling Securityholder Questionnaire
 
The undersigned beneficial owner of shares of Common Stock (including shares
that may be acquired upon exercise of warrants) (the “Registrable Securities”)
of Symbollon Pharmaceuticals, Inc. (the “Company”) understands that the Company
has filed or intends to file with the Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities. This Questionnaire is delivered pursuant to the
terms of the Registration Rights Agreement, dated as of June __, 2006 (the
“Registration Rights Agreement”), among the Company and the Holders named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
1. Name.
 

 
(a)
Full Legal Name of Selling Securityholder

 

   




 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

   




 
(c)
Full Legal Name of each Control Person (which means a natural person that
directly or indirectly has power to vote or dispose of the securities covered by
this Questionnaire):

 

   



 
A-1

--------------------------------------------------------------------------------


2. Address for Notices to Selling Securityholder:
 

     
Telephone: 
Fax: 
Contact Person: 



3. Beneficial Ownership of Registrable Securities:
 

 
(a)
Type and Principal Amount of Registrable Securities beneficially owned:

 

       



 
4. Broker-Dealer Status:
 

 
(a)
Are you a broker-dealer?

 
Yes  No
 

 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
(b)
Are you an affiliate of a broker-dealer?

 
Yes  No
 

 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes  No
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 

 
(a)
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

     



A-2

--------------------------------------------------------------------------------


6. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

     



 
7. Claims against the Company:
 
Except as set forth below, to the actual knowledge of the officers and directors
or persons performing similar functions for the undersigned, neither the
undersigned nor any of its Affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) has
any claims against the Company, its directors, officers, agents and employees,
and each Person who controls the Company (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) relating to the Company’s
sale of Registrable Securities to the undersigned.
 
State any exceptions here:
 
________________________________________________________________________________________________________________________________________________________________________________________________________________________
 


 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein (other than changes in beneficial
ownership of Common Stock after the effectiveness of the Registration Statement)
that may occur subsequent to the date hereof at any time prior to the
effectiveness of the Registration Statement or while the Registration Statement
remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers hereto and the inclusion of such information in
the Registration Statement and the related prospectus and any amendments or
supplements thereto. The undersigned understands that such information will be
relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus.
 
A-3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 
Dated:   Beneficial Owner:  


By:  
Name:
Title:




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND RETURN THE
ORIGINAL BY OVERNIGHT MAIL, TO:  


Paul C. Desjourdy
Symbollon Pharmaceuticals, Inc.
37 Loring Drive
Framingham, MA 01702
Fax No. (508) 620-7111
 


 

A-4



--------------------------------------------------------------------------------





Exhibit B
 
Symbollon Pharmaceuticals, Inc.
CERTIFICATE OF SUBSEQUENT SALE


[Transfer Agent]


 

 
RE:
Sale of Securities of Common Stock of Symbollon Pharmaceuticals, Inc. (the
“Company”) pursuant to the Company’s Prospectus dated _______________, 2006 (the
“Prospectus”)

 
Dear Sir/Madam:
 
The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.
 
Selling Shareholder (the beneficial owner):
 
Record Holder (e.g., if held in name of nominee):
 
Restricted Stock Certificate No.(s):
 
Number of Shares Sold:
 
Date of Sale:
 
In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.
 
Dated:        Very truly yours,
 
By:
 
Print Name:
 
Title:
 



